DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 01/05/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the first fastening device determines whether the protective case is powered on or not” as cited in amended independent claim 1, and “based on the mobile terminal receiving power from the mobile terminal that is above a preset value” as recited in amended independent claim 10.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding independent claim 1, new subject matter, “the first fastening device determines whether the protective case is powered on or not”, was not disclosed in the specification, as originally filed.  As disclosed in the specification (See figure 3 step S325 and par [97, 101]), the mobile device, not the first fastening device which is a pogo pin, determines whether the protective case is powered on or not based on information, indicating that a current state is operable, transmitted from the protective case.  For the purpose of examination, the examiner would consider as such.
  Regarding independent claim 10, new subject matter, “based on the mobile terminal receiving power from the mobile terminal that is above a preset value”, was not disclosed in the specification, as originally filed.  As disclosed in the specification (See figure 3 step [S320, S330] and par [97, 101]), the near field communication device of the protective case transmits and receives a signal to and from the mobile device when the near field communication device is powered on, and not “based on the mobile terminal receiving power from the mobile terminal that is above a preset value”.  For the purpose of examination, the examiner would consider as such.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Del Toro (10,498,870) in view of Penke (10,574,807).
Regarding claim 10, Del Toro discloses a second mobile terminal (i.e. the protective case) coupled to a first mobile terminal (i.e. mobile phone or tablet) including a first display device (See fig. 1B), the second mobile terminal (i.e. the protective case) comprising: a fastening device (i.e. connector) for connecting the protective case to the first mobile terminal; a circuit substrate device including a near field communication device and a signal aggregator (See fig. 1B and 3A); a first cover for receiving the first mobile terminal (See fig. 1B); a second cover including a second display device; and a supporter configured to connect the first cover and the second cover, wherein the near field communication device transmits and receives a signal to and from the first mobile terminal when the near field communication is powered on (See figs. 1B, 3A and col. 3 lines 25-42, col. 4 lines 7-13).  However, Del Toro does not mention that the first cover including the fastening device and the circuit substrate device.  Since Penke teaches a similar case comprises: a first cover 305, for receiving a mobile device, includes a fastening device (i.e. connector) and the circuit substrate device; a second cover 310 including a second display unit; and a supporter configured to connect the first cover 
Regarding claim 11, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the fastening device receives power from the first mobile terminal (See fig. 3A and col. 7 lines 18-21) and transmits and receives a signal (See fig. 4 and col. 8 lines 5-37).
Regarding claim 12, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the near field communication device wirelessly transmits and receives a signal to and from the first mobile terminal in a band of 60 GHz (the Wi-Fi technology mainly uses three radio frequency bands, 2.4GHz, 5GHz, and 60GHz to establish connections with various devices) (See fig. 3A and col. 4 lines 1-5), and wherein the signal aggregator transmits and receives a signal to and from the first mobile terminal through the fastening unit (See fig. 4 and col. 8 lines 5-37). 
Regarding claim 13, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the first cover is configured to cover an outer appearance of the first mobile terminal except for the first display unit (See fig. 1B).
Regarding claim 14, Del Toro & Penke disclose as cited in claim 10.  Del Toro further discloses the supporter is formed of a flexible material to fold or unfold the first cover and the second cover (See figs. 1A, 1B and col. 3 lines 25-42).
.
Allowable Subject Matter
Claims 1-2 and 4-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Del Toro (10,498,870) in view of Griffin (8,463,186) disclose as cited in the Office Action mailed on 10/05/2021.  However, they fail to mention that: based on the proximity sensor sensing that the mobile terminal is connected with the protective case, the first fastening device supplies power to the protective case and the mobile device determines whether the protective case is powered on or not based on information, indicating that a current state is operable, transmitted from the protective case.
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The added limitations to independent claims 1 and 10 raise new matters that were not disclose in the specification, as originally filed.

Regarding independent claim 10, new subject matter, “based on the mobile terminal receiving power from the mobile terminal that is above a preset value”, was not disclosed in the specification, as originally filed.
	Therefore, the Applicant’s argument is irrelevant and that the rejection remains the same.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648